Exhibit 10.1

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of November 11, 2014 (this
“Amendment”), among APPVION, INC., a Delaware corporation (the “Borrower”),
PAPERWEIGHT DEVELOPMENT CORP., a Wisconsin corporation (“Holdings”), JEFFERIES
FINANCE LLC, a Delaware limited liability company, as Administrative Agent (in
such capacity, the “Administrative Agent”) for certain financial institutions
from time to time party to the Credit Agreement referred to below (each a
“Lender” and collectively the “Lenders”), and such Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower, Holdings, the Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of June 28, 2013 (as amended
by that First Amendment to Credit Agreement dated as of November 11, 2013 and as
the same may be further amended, restated, extended, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”). Capitalized
terms used herein and not defined herein shall have the meanings ascribed
thereto in the Credit Agreement;

WHEREAS, the Borrower and Holdings have requested that the Required Lenders
amend the Credit Agreement in certain respects, in each case in accordance with
the terms and subject to the conditions herein set forth, and that the
Administrative Agent acknowledge such amendment;

WHEREAS, the Borrower and Holdings have requested that the Administrative Agent
and the Required Lenders agree to waive the Existing Events of Default (as
defined herein); and

WHEREAS, the Administrative Agent and Required Lenders agree to accommodate such
requests of the Borrower and Holdings, in each case on the terms and subject to
the conditions herein set forth;

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1 Amendments to Credit Agreement.

Effective as of the Second Amendment Effective Date (as defined below), and in
reliance on the representations and warranties of the Borrower set forth in this
Amendment and in the Credit Agreement, as amended hereby, the Credit Agreement
is hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:

““Amendment No. 2” shall mean Amendment No. 2 to this Agreement, dated as of the
Amendment No. 2 Effective Date, among the Borrower, Holdings, the Required
Lenders and the Administrative Agent.

“Amendment No. 2 Effective Date” shall mean the date that Amendment No. 2 shall
become effective in accordance with its terms.”



--------------------------------------------------------------------------------

(b) Section 6.01(b) of the Credit Agreement is hereby amended by deleting the
final period thereof and adding the following:

“; provided that, solely for purposes of the fiscal quarter of Holdings ending
September 28, 2014, the information required under this clause (b) shall be
permitted to be delivered by the date which is the earlier of (x) twenty-one
(21) days after the Amendment No. 2 Effective Date or (y) December 3, 2014.”

Section 2 Delayed Effectiveness of Amendments.

(a) Notwithstanding anything to the contrary set forth herein, the Amendments
set forth in Section 1 hereof shall automatically become effective as of the
date upon which the following conditions have been satisfied (the “Second
Amendment Effective Date”), without any further action being required of any
party to the Credit Agreement:

(i) The Borrower, Holdings, the Administrative Agent and the Required Lenders
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile or other
electronic transmission) such counterpart to the Agent;

(ii) The Administrative Agent shall have received an Acknowledgement in the form
of Exhibit A hereto executed by each Loan Party that is not a party hereto;

(iii) all fees and expenses required to be paid to the Administrative Agent and
the Revolver Agent on the Second Amendment Effective Date (including, without
limitation, reasonable and documented out-of-pocket legal fees and expenses)
shall have been paid (or shall concurrently be paid) to the extent the Borrower
has received an invoice therefor at least one Business Day prior to the Second
Amendment Effective Date; and

(iv) the Administrative Agent shall have received a certificate, dated the
Second Amendment Effective Date and signed by a Responsible Officer of the
Borrower, certifying on behalf of the Borrower and Holdings that the
representations and warranties made by the Borrower and Holdings in Section 4(a)
are true and correct.

Section 3 Consent and Limited Waiver.

(a) Subject to the terms and conditions herein and effective upon the
satisfaction of the conditions precedent set forth in Section 2 above, the
Administrative Agent and Required Lenders hereby waive any Events of Default
resulting from the failure of the Borrower and Holdings to comply with the
requirements under Section 6.01(b) of the Credit Agreement to timely deliver
quarterly financial reports and the requirement under Section 6.02(a) of the
Credit Agreement to deliver a Compliance Certificate together therewith, in each
case for the fiscal period ending September 28, 2014 (the “Existing Events of
Default”). For the avoidance of doubt, the effect of the waiver of Existing
Events of Default shall extend to the Revolving Credit Facility, any
representation or warranty made in connection therewith shall be construed to
account for the Existing Events of Default, and the availability of the Loans
thereunder shall not be affected on account of the Existing Events of Default
unless such waiver is revoked pursuant to Section 3(b) below.

 

2



--------------------------------------------------------------------------------

(b) On or prior to the date which is the earlier of (x) twenty-one (21) days
after the Second Amendment Effective Date or (y) December 3, 2014, the Borrower
shall have satisfied the delivery obligations set forth in Sections 6.01(b) and
6.02(a); provided, however, that if the Borrower fails to satisfy such delivery
obligations by such date, the consent and limited waiver set forth in
Section 3(a) and the amendments set forth in Section 1 shall all automatically
and without further action be rendered null and void and the Existing Events of
Default shall be reinstated, it being expressly agreed that the effect of such
nullification and reinstatement will be to permit the Administrative Agent and
the Lenders, in their sole discretion, to exercise any and all of their rights
and remedies as if such consent, waiver and amendments never occurred.

(c) Notwithstanding the foregoing, the waiver of the Existing Events of Default
set forth in Section 3(a) above shall be disregarded for purposes of
Section 6.06(a) of the Credit Agreement. Without limiting the generality of
Section 6.06(a) of the Credit Agreement, Borrower shall, at its expense, furnish
to the Administrative Agent and Revolving Agent any information as they or
either of them may request regarding any restatement of financial statements and
will cause its independent certified public accountants to meet with the
Administrative Agent and Revolving Agent to discuss any such restatement as they
or either of them may request. For greater certainty, the Lenders are not hereby
waiving any Event of Default that is existing or may arise out of any such
restatement.

Section 4 Representations and Warranties.

To induce the Administrative Agent and the Lenders to enter into this Amendment,
each of the Borrower and Holdings, jointly and severally, hereby represents and
warrants to the Administrative Agent and the Lenders that as of the date hereof:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or any other Loan Document are
true and correct in all material respects (or, if the applicable representation
and warranty is already subject to a materiality standard, is true and correct
in all respects) on and as of the Second Amendment Effective Date, except to the
extent that such representations and warranties specifically relate to an
earlier date, in which case they are true and correct in all material respects
(or, if the applicable representation and warranty is already subject to a
materiality standard, are true and correct in all respects) as of such earlier
date, and except as such representations and warranties may be affected by the
Existing Events of Default and any restatement of financial statements in
connection therewith;

(b) each Loan Party that is a party hereto has all requisite corporate power and
authority to execute, deliver and perform its obligations under this Amendment
and the Credit Agreement, as amended hereby;

(c) the execution, delivery and performance by each Loan Party that is a party
hereto of this Amendment and the Credit Agreement, as amended hereby, have been
duly authorized by all necessary action by such Person;

(d) this Amendment and the Credit Agreement, as amended hereby, each constitute,
the legal, valid and binding obligation of each Loan Party that is a party
hereto, enforceable against such Loan Party in accordance with its terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability;

(e) other than with respect to the Existing Events of Default, no Default or
Event of Default exists, both before and after giving effect to this Amendment;
and

 

3



--------------------------------------------------------------------------------

(f) The execution, delivery and performance of this Amendment does not violate
any (a) material Requirement of Law, (b) Contractual Obligation or
(c) Organization Document of any Loan Party and will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any such Requirement of Law or any such Contractual
Obligation or Organization Document (other than the Liens created by the
Security Documents). No Requirements of Law or Contractual Obligations
applicable to any Group Member could reasonably be expected, either individually
or in the aggregate, to have a Material Adverse Effect.

Section 5 Reference and Effect on the Credit Documents.

(a) On and after the Second Amendment Effective Date each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, shall mean and be a reference to the Credit
Agreement, as amended or otherwise modified hereby.

(b) The Credit Agreement and each of the other Loan Documents, as specifically
amended or otherwise modified by this Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified, confirmed and
reaffirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, any L/C Issuer or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents. The Credit Agreement and the other Loan Documents are in full force
and effect and are hereby in all respects ratified and confirmed.

(d) Except as expressly set forth herein, nothing contained in this Amendment
and no action by, or inaction on the part of, any Lender, any L/C Issuer or the
Administrative Agent shall, or shall be deemed to, directly or indirectly
constitute a consent to or waiver of any past, present or future violation of
any provisions of the Credit Agreement or any other Loan Document.

(e) This Amendment is a Loan Document.

Section 6 GOVERNING LAW AND JURISDICTION.

(a) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND HOLDINGS IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY

 

4



--------------------------------------------------------------------------------

SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AMENDMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, THE REVOLVER AGENT, ANY LENDER OR ANY L/C ISSUER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

Section 7 Miscellaneous.

(a) No Waiver, Etc. Except as otherwise expressly set forth herein, nothing in
this Amendment is intended or shall be deemed or construed to extend to or
affect in any way any of the Obligations or any of the rights and remedies of
the Administrative Agent, the Revolver Agent, any Lender or any L/C Issuer
arising under the Credit Agreement, any of the other Loan Documents or
applicable law. The failure of the Administrative Agent, the Revolver Agent, any
Lender or any L/C Issuer at any time or times hereafter to require strict
performance by any Loan Party or any other Person obligated under any Loan
Document of any of the respective provisions, warranties, terms and conditions
contained herein or therein shall not waive, affect or diminish any right of
such Person at any time or times thereafter to demand strict performance
thereof; and no rights of the Administrative Agent, the Revolver Agent, any
Lender or any L/C Issuer hereunder shall be deemed to have been waived by any
act or knowledge of such Person, or any of its agents, attorneys, officers or
employees, unless such waiver is contained in an instrument in writing signed by
an authorized officer of such Person and specifying such waiver. Except as
otherwise expressly set forth herein, no waiver by the Administrative Agent, the
Revolver Agent, any Lender or any L/C Issuer of any of its rights or remedies
shall operate as a waiver of any other of its rights or remedies or any of its
rights or remedies on a future occasion at any time and from time to time. All
terms and provisions of the Credit Agreement and each of the other Loan
Documents remain in full force and effect, except to the extent expressly
modified by this Amendment.

(b) Execution in Counterparts. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Any party hereto may execute and deliver a counterpart of this
Amendment by delivering by facsimile transmission or electronic mail in portable
document format a signature page of this Amendment signed by such party, and
such signature shall be treated in all respects as having the same effect as an
original signature.

(c) Severability. The invalidity, illegality or unenforceability of any
provision in or obligation under this Amendment in any jurisdiction shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Amendment or of such provision or
obligation in any other jurisdiction.

(d) No Third Party Beneficiaries. This Amendment shall be binding upon and inure
to the benefit of each party hereto and their respective successors and assigns.
No Person other than the parties hereto, their respective successors and assigns
and any other Lender, L/C Issuer or Revolver Agent shall have rights hereunder
or be entitled to rely on this Amendment, and all third-party beneficiary rights
are hereby expressly disclaimed.

 

5



--------------------------------------------------------------------------------

(e) Section Titles. The section and subsection titles contained in this
Amendment are included for convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the Administrative Agent and the Required Lenders, on the one hand, and
the Borrower and Holdings on the other hand. Any reference in this Amendment to
any “Section” refers, unless the context otherwise indicates, to a section of
this Amendment.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

BORROWER AND HOLDINGS: APPVION, INC.,

a Delaware corporation, as Borrower

By:  

/s/ Jeffrey J. Fletcher

  Name: Jeffrey J. Fletcher   Its: Vice President and Controller

PAPERWEIGHT DEVELOPMENT CORP.,

a Wisconsin corporation, as Holdings

By:  

/s/ Jeffrey J. Fletcher

  Name: Jeffrey J. Fletcher   Its: Vice President and Controller

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first above written.

 

      LENDERS:       Battalion CLO 2007-I, LTD.      

By: BRIGADE CAPITAL MANAGEMENT, LP as Collateral Agent

      By:  

/s/ James Keogh

        Name: James Keogh         Its: Bank Debt Manager Acknowledged:     JFIN
CLO 2012 LTD JEFFERIES FINANCE LLC,     By: Jeffries Finance LLC, as Portfolio
Manager

a Delaware limited liability company,

     

as Administrative Agent

    By:  

/s/ Andrew Stern

        Name: Andrew Stern By:  

/s/ J. Paul McDonnell

      Its: Senior Vice President   Name: J. Paul McDonnell         Its: Managing
Director     JFIN CLO 2013 LTD       By: Jeffries Finance LLC, as Portfolio
Manager       By:  

/s/ Andrew Stern

        Name: Andrew Stern         Its: Senior Vice President       JFIN CLO
2014 LTD       By: Jeffries Finance LLC, as Portfolio Manager       By:  

/s/ Andrew Stern

        Name: Andrew Stern         Its: Senior Vice President



--------------------------------------------------------------------------------

JFIN CLO 2014-II LTD By: Jeffries Finance LLC, as Portfolio Manager By:  

/s/ Andrew Stern

  Name: Andrew Stern   Its: Senior Vice President Oppenheimer Capital Income
Fund By:  

/s/ Kevin Urlik

  Name: Kevin Urlik   Its: Manager Oppenheimer Diversified Alternatives Fund/VA
By:  

/s/ Kevin Urlik

  Name: Kevin Urlik   Its: Manager

Oppenheimer Quest for Value Funds for the
account of Oppenheimer Flexible Strategies Fund

By:  

/s/ Kevin Urlik

  Name: Kevin Urlik   Its: Manager Oppenheimer Master Loan Fund, LLC By:  

/s/ Kevin Urlik

  Name: Kevin Urlik   Its: Manager Oppenheimer Senior Floating Rate Fund By:  

/s/ Kevin Urlik

  Name: Kevin Urlik   Its: Manager



--------------------------------------------------------------------------------

Deutsche Floating Rate Fund

By: Deutsche Investment Management Americas, Inc. as Investment Advisor

By:  

/s/ Eric S. Meyer

  Name: Eric S. Meyer   Its: Managing Director By:  

/s/ Antonio V. Versaci

  Name: Antonio V. Versaci   Its: Director

Franklin Templeton Series II Funds – Franklin Floating Rate II Fund

By:  

/s/ Madeline Lam

  Name: Madeline Lam   Its: Asst. Vice President

Franklin Floating Rate Master Trust – Franklin Rate Master Series

By:  

/s/ Madeline Lam

  Name: Madeline Lam   Its: Asst. Vice President

Franklin Investors Securities Trust – Franklin Floating Rate Daily Access Fund

By:  

/s/ Madeline Lam

  Name: Madeline Lam   Its: Vice President

Franklin Templeton Total Return FDP Fund of FDP Series, Inc.

By:  

/s/ Alex Guang Yu

  Name: Alex Guang Yu   Its: Authorized Signatory



--------------------------------------------------------------------------------

Commonwealth Fixed Interest Fund 17

By:  

/s/ Alex Guang Yu

  Name: Alex Guang Yu   Its: Authorized Signatory

Met Investors Series Trust – Met/Franklin Low Duration Total Return Portfolio

By:  

/s/ Alex Guang Yu

  Name: Alex Guang Yu   Its: Authorized Signatory

Mercer Multi-Asset Growth Fund

By:  

/s/ Alex Guang Yu

  Name: Alex Guang Yu   Its: Authorized Signatory

Lincoln Variable Insurance Products Trust – LVIP Global Income Fund

By:  

/s/ Alex Guang Yu

  Name: Alex Guang Yu   Its: Authorized Signatory

Franklin US Floating Rate Master Fund

By:  

/s/ Alex Guang Yu

  Name: Alex Guang Yu   Its: Authorized Signatory

Kansas Public Employees Retirement System

By:  

/s/ Alex Guang Yu

  Name: Alex Guang Yu   Its: Authorized Signatory



--------------------------------------------------------------------------------

Franklin Templeton Series II Funds – Franklin Upper Tier Floating Rate Fund

By:  

/s/ Hague Van Dillen

  Name: Hague Van Dillen   Its: Authorized Signatory

Franklin Strategic Series – Franklin Strategic Income Fund

By:  

/s/ Alex Guang Yu

  Name: Alex Guang Yu   Its: Authorized Signatory

Franklin Strategic Income Fund (Canada)

By:  

/s/ Alex Guang Yu

  Name: Alex Guang Yu   Its: Authorized Signatory

Franklin Templeton Variable Insurance Products Trust – Franklin Strategic Income
Securities Fund

By:  

/s/ Alex Guang Yu

  Name: Alex Guang Yu   Its: Authorized Signatory

Franklin Investors Securities Trust – Franklin Real Return Fund

By:  

/s/ Alex Guang Yu

  Name: Alex Guang Yu   Its: Authorized Signatory



--------------------------------------------------------------------------------

Franklin Investors Securities Trust – Franklin Low Duration Total Return Fund

By:  

/s/ Alex Guang Yu

  Name: Alex Guang Yu   Its: Authorized Signatory

Franklin Bissett Bond Fund

By:  

/s/ Heather McOuatt

  Name: Heather McOuatt   Its: V.P., Portfolio Manager

Franklin Bissett Corporate Bond Fund

By:  

/s/ Heather McOuatt

  Name: Heather McOuatt   Its: V.P., Portfolio Manager

Franklin Bissett Canadian Short Term Bond Fund

By:  

/s/ Heather McOuatt

  Name: Heather McOuatt   Its: V.P., Portfolio Manager



--------------------------------------------------------------------------------

Exhibit A to Amendment

ACKNOWLEDGMENT

Reference is hereby made to (a) the foregoing Second Amendment to Credit
Agreement dated as of November 11, 2014 (the “Amendment”) by and among APPVION,
INC., a Delaware corporation (the “Borrower”), PAPERWEIGHT DEVELOPMENT CORP., a
Wisconsin corporation (“Holdings”), JEFFERIES FINANCE LLC, a Delaware limited
liability company, as Administrative Agent (in such capacity, the
“Administrative Agent”) for certain financial institutions from time to time
party to the Credit Agreement referred to in the Amendment (each a “Lender” and
collectively the “Lenders”), and such Lenders, and (b) that certain Guarantee
and Collateral Agreement dated as of June 28, 2013 (as amended, restated,
amended and restated, supplemented or otherwise modified and in effect from time
to time), executed and delivered by APPVION CANADA, LTD., a corporation formed
under the laws of Canada (“Guarantor”), in favor of the Administrative Agent.
Capitalized terms used and not defined herein shall have the respective meanings
ascribed to them in the Credit Agreement referred to in the Amendment.

Guarantor hereby (a) acknowledges receipt of a copy of the Amendment, and
(b) agrees that its respective Guaranty remains in full in force and effect with
respect to such Guarantor and that the terms and provisions of the Amendment do
not modify or otherwise affect in any way any of such Guarantor’s obligations
and liabilities under its respective Guaranty, all of which obligations and
liabilities are hereby ratified, confirmed and reaffirmed.

Remainder of Page Intentionally Left Blank -

Signature Pages Follow



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Acknowledgment as of November [ ], 2014.

 

APPVION CANADA, LTD.,

a corporation formed under the laws of Canada

By:  

 

  Name:   Its: